Citation Nr: 1744494	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-06 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a liver disorder, claimed as Gilbert's Syndrome (GS).

2. Entitlement to service connection for a respiratory disorder, to include sinusitis, rhinitis, and recurring nosebleeds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2006.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) in September 2012.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Board remanded this case in September 2013 and February 2016 for additional development.  VA complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1. GS is a congenital defect.

2. Service caused the Veteran's respiratory disorder.


CONCLUSIONS OF LAW

1. GS is ineligible for service connection.  38 U.S.C.A. §§ 101, 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2017) 

2. The criteria for service connection for a respiratory disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  However, the VCAA is inapplicable to the GS claim because the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also 38 C.F.R. § 3.159 (b)(3)(ii) (stating that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  VCAA discussion is not merited for the respiratory claim because the Board is granting the claim.

GS

A congenital abnormality that is subject to improvement or deterioration is considered a "disease," while a congenital abnormality that is more or less stationary in nature and not considered capable of improving or deteriorating is considered a "defect."  VAOPGCPREC 82-90.  VA may not service connect congenital defects.  38 C.F.R. § 3.303(c), 4.9.  The appeal therefore turns on whether the Veteran's GS is a disease or a defect.

VA examined the Veteran three times for his liver claim - December 2013, March 2016, and May 2016.

In December 2013, the examiner concluded that the GS clearly existed prior to service.  However, the VA examiner did not say how she knew that to be the case.  For example, she did not state whether or not it was congenital in nature nor did she cite any medical evidence on file showing that the Veteran's GS existed prior to his service.  Therefore, the Board remanded the claim for a new examination to determine if the GS was congenital, and if so, was it a defect or a disease.

In March 2016, the examiner noted the Veteran was diagnosed with GS in August 2006, but she did not opine on the congenital question.  Therefore, VA again examined the Veteran in May 2016.  This examiner found:

According to the medical literature, Gilbert's syndrome is a common, harmless liver condition in which the liver does not properly process bilirubin.  Bilirubin is produced by the breakdown of red blood cells.  If you have Gilbert's syndrome, also known as constitutional hepatic dysfunction and familial nonhemolytic jaundice, you are born with it as a result of an inherited gene mutation.  You might not know you have the condition until it is discovered by accident, such as when a blood test shows elevated bilirubin levels.  Gilbert's syndrome requires no treatment.  As stated by the above medical literature finding, the Veteran's Gilbert's syndrome is a congenital condition (one he was born with); thus, the Gilbert's syndrome existed prior to the Veteran's military service.  Also, as stated by the above medical literature findings, Gilbert's syndrome is a congenital defect which is static in nature and a harmless liver condition.

Of the three VA examinations, only the last examiner opined on the congenital question of disease versus defect.  The Veteran has supplied no private opinions on this subject, nor is he competent to opine on this question a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4.

Accordingly, the Board finds the Veteran's GS is a congenital defect, which by law, VA may not service connect.

Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder, to include sinusitis, rhinitis, and recurring nosebleeds.  The Veteran contends that he developed the respiratory disorder in service because he inhaled sandblasting particulate, as described on pages 3-4 of the transcript of his September 2012 hearing. 

If a Veteran has been diagnosed with a disability at any point during the claims process, that diagnosis suffices to meet the legal test of the first prong of service connection cited above, even if that disability was not active when the Veteran was examined.  Here, VA treatment records from August 2011 and October 2012 show the Veteran was diagnosed with sinusitis.  VA compensation examiners diagnosed him with rhinitis and sinusitis in December 2013 and May 2016, respectively.  Notwithstanding this, a September 2016 VA compensation examiner found the Veteran did not then have, or ever have, a respiratory disorder.  This finding, in light of the legal standard described above, is erroneous.  Because the Veteran met the first and second prongs of service connection, the Board sought to clarify the Veteran's claim with a Veterans Health Administration (VHA) expert opinion in March 2017 for the third prong.

The VHA expert concluded, based on the Veteran's testimony about the type of sandblasting materials used and academic medical articles on toxicology, that "there is enough evidence in the toxicology literature to assert that this veteran's chronic nasal and sinus symptoms were more than 50% likely to have been caused by his occupational exposures during military service."  This satisfies the third prong of service connection.

All three prongs of service connection are met.  Therefore, the Board grants the appeal.



ORDER

Entitlement to service connection for a liver disorder, claimed as Gilbert's Syndrome, is denied.

Entitlement to service connection for a respiratory disorder, to include sinusitis, rhinitis, and recurring nosebleeds, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


